Citation Nr: 1448428	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-41 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected post traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than October 13, 2010 for the award of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969.  These matters initially came to the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2011 rating decisions of the RO.

In January 2013, the Board remanded the appeal for further development.

The Board notes the claim for a higher rating for PTSD was remanded in January 2013 in accordance with Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The RO issued a statement of the case (SOC) in June 2013, and the Veteran filed a timely VA Form 9 also in June 2013.

Although not directed by the Board to do so, in the June 2013 SOC the RO properly included the following claims along with the claim for a higher rating for PTSD: (1) entitlement to service connection for residuals of air injection gun to include fatty tumor on left arm, (2) entitlement to service connection for residuals, of a right ankle fracture, and (3) entitlement to an effective date earlier than October 13, 2010, for the grant of service connection for PTSD.  See September 2011 Notice of Disagreement with June 2011 Rating Decision (VBMS Entries September 2, 2011 & June 3, 2011, respectively)  The Veteran limited his appeal as to the claims involving PTSD only.  See VBMS Entries June 26, 2013, June 28, 2013.  As such, the claims involving the fatty tumor on the left arm and residuals of a right ankle fracture are not currently on appeal and will not be addressed by the Board.

The Board has considered documentation included in Virtual VA and VBMS.

As determined by the Board in January 2013, the issue of entitlement to service connection for obesity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VBMS Entry July 7, 2008.  Therefore, the Board does not have jurisdiction and again refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a lung disorder and entitlement to an initial evaluation in excess of 10 percent for the service-connected PTSD are being remanded to the AOJ. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In August 1969, the Veteran separated from service; a claim was not received within one year of date of discharge. 

2.  On October 13, 2010, VA received the Veteran's original claim of service connection for PTSD.

3.  In a June 2011 rating decision, the subject of this appeal, the RO awarded service connection for PTSD, effective beginning on October 13, 2010.

4.  There were no informal or formal claims, or written intent to file a claim of service connection for PTSD dated prior to the October 13, 2010 claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to October 13, 2010, the date of claim for the award of service connection for PTSD, have not been met.  
38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  

A December 2010 VCAA letter explained the evidence necessary to substantiate the claim for service connection for PTSD.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim.  This appeal arises from a Notice of Disagreement (NOD) with the initial evaluation following the grant of service connection for PTSD.  This NOD does not give rise to additional duty to notify on the part of VA.  Dingess/Hartman, 19 Vet. App. 473; 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to VA's duty to assist, it is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points of time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  In this case, VA has obtained the Veteran's service treatment records and post-service VA and private medical records and thus complied with its duty to assist.  The Board has carefully reviewed the record, to include the Veteran's statements in support of his claim, and concludes that there has been no identification of further available evidence not already of record that would be relevant to the current claim decided herein. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed for the claim decided below.

Analysis

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

In this case, the Veteran seeks an effective date earlier than October 13, 2010, for the grant of service connection for PTSD.  The Veteran's argument as to what he believes is the proper effective date is unknown.

The Veteran in this case separated from service in August 1969.  A claim was not received within one year of date of discharge.  The claims file reflects that thereafter, the Veteran was in receipt of education benefits.  The correspondence during that time period, mostly in the 1970s, does not mention any psychiatric disorder or symptoms.  In 2009, the Veteran filed service connection claims for the lung disorder, hearing loss, tinnitus, and a right ankle disorder.  Psychiatric symptoms were not noted and no claims were made regarding PTSD.

On October 13, 2010, VA received a claim for service connection PTSD.  The RO provided the Veteran with a PTSD examination in February 2011.  In a June 2011 rating decision, the subject of this appeal, the RO awarded service connection for PTSD, effective on October 13, 2010, based on the positive findings of the 2011 VA examiner.

Here, then, the date of entitlement was February 23, 2011, the date that a medical clinician linked the Veteran's PTSD to in-service events.  The date of claim was October 13, 2010, as no prior formal or informal claims for service connection for PTSD were filed or can be inferred from the evidence of record.  

Furthermore, to the extent that entitlement arose prior to October 13, 2010, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after October 13, 2010 would similarly not entitle the Veteran to an effective date earlier than that already assigned.  

There is simply no legal entitlement to an earlier effective date for the award of service connection for the Veteran's PTSD.  As such, the Veteran's claim must be denied.


ORDER

An effective date earlier October 13, 2010 for the award of service connection for PTSD is denied.


REMAND

The Board finds the claims for entitlement to service connection for a lung disorder and entitlement to an initial evaluation in excess of 10 percent for the service-connected PTSD must be remanded for a further development prior to appellate adjudication.

With regard to the claimed lung disorder, the development ordered by the Board in January 2013 has not been conducted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran contends he suffers from a lung disorder due to exposure of a chlorine fire.  Service treatment records do not corroborate the injury.  However, in the January 2013 remand, the Board directed the RO to solicit from the Veteran any additional details of the fire (e.g., date, location, unit).  The RO made the request in July 2013.  In July 2013, the Veteran responded and clarified that the incident occurred in November 1967, that he was assigned to the U0 #36 82nd Eng Det USARPAC, and that he was treated at the Soc Trang Hospital in Vietnam for his injuries.  VBMS Entry July 19, 2013.  Contrary to the Board's directives, the RO did not then attempt to verify the occurrence of the fire, and did not afford a VA examination.  These must be done on remand.

With regard to PTSD, as noted above, the Board remanded the claim in January 2013 in accordance with Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The RO issued a statement of the case (SOC) in June 2013, and the Board filed a timely VA Form 9 in June 2013.

The Veteran was last examined for his PTSD in 2011, in connection with his underlying claim for service connection.  In his June 2013 VA Form 9, he described symptoms of depression, nightmares, and memory loss, which indicate a worsening of the condition when compared with the 2011 VA examination report.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2014). A current VA examination should be provided.

Accordingly, these remaining matters are REMANDED to the AOJ for the following action:

1.  Make a formal request for verification of the claimed November 1967 chlorine fire.

2.  After completion of the above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any lung disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  An explanation for all opinions expressed must be provided.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a) Please clearly report any current lung disorder diagnosed on examination.

b) As to each lung disorder so diagnosed, is it at least as likely as not (a 50% or higher degree of probability) that the disorder manifested during the Veteran's active duty service or is otherwise causally related to service, to include the claimed in-service chlorine fire (the fact of which should be assumed by the examiner solely for purposes of his or her opinion)?

c) As to each lung disorder so diagnosed, is it at least as likely as not (a 50% or higher degree of probability) that the disorder is proximately due to or caused by the service-connected PTSD?

d) As to each lung disorder so diagnosed, is it at least as likely as not (a 50% or higher degree of probability) that the disorder has been aggravated by the service-connected PTSD?

3.  Provide the Veteran a VA examination to ascertain the current severity of the service-connected PTSD, in accordance with the applicable worksheets for rating the disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


